Order issued: December 2          , 2012




                                             In The
                                (Court of Apprats
                        Nifttl Distrirt uf .exas at Dallas
                                      No. 05-12-01582-CV


             IN THE INTEREST OF K.A.F., D.A.F., AND A.L.F., CHILDREN


                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-08-18472-Z

                                           ORDER
       On December 17, 2012, Glenda Johnson, Official Court Reporter for the 256th Judicial

District Court of Dallas County, Texas, filed a second motion for an extension of time to file the

reporter's record. We GRANT the motion. The reporter's record shall be filed on or before

December 28, 2012.




                                                ARO
                                              /tH/ z,